{¶ 73} While sympathetic to appellants' personal loss, I respectfully dissent. *Page 391 
 {¶ 74} The well-reasoned decision of the trial court is correct. The legislature intended financial responsibility laws and the UM/UIM statute "to apply only to policies that insure against liability arising from the ownership or operation of `vehicles' that can be used for transportation on the highway." (Emphasis added.) Davidson v. Motorists Mut. Ins. Co. (2001),91 Ohio St.3d 262, 269, 744 N.E.2d 713. Such limitation is logical since the purpose of the UM/UIM statute is the protection of those using the highways from injury caused by other users of the highways who have no or inadequate liability coverage.Cincinnati Indemn. Co. v. Martin (1999), 85 Ohio St.3d 604,608, 710 N.E.2d 677; Martin v. Midwestern Group Ins. Co.
(1994), 70 Ohio St.3d 478, 480, 639 N.E.2d 438. As the court inDavidson correctly noted, vehicles designed for and used on public highways are the focus of statutory UM/UIM coverage requirements. Id. at 268, 744 N.E.2d 713. With this in mind, the state statute does not have to expressly exempt go-carts, dirt bikes, and off-road vehicles from the statutory UM/UIM mandates because these vehicles are not designed for highway use. The trial court is correct — excluding vehicles not intended for operation on highways does not violate the policies behind R.C.3937.18.
 {¶ 75} Under the majority's analysis, individuals harmed on walking trails by recreational vehicles or, on a golf course by a golf cart, or injured by a go-cart at a go-cart track can seek UM/UIM coverage compensation. The risk of such injury is incalculable since most of those vehicles do not require registration or are outside the regulatory scheme. This open-ended, incalculable, outside-the-scope-of-the-written policy expansion of automobile liability insurance coverage is reminiscent of the flawed analysis in Scott-Pontzer v. LibertyMut. Fire Ins. Co. (1999), 85 Ohio St.3d 660, 710 N.E.2d 1116.
 {¶ 76} In this case, appellant's loss is tragic. However, appellee's policy did not provide UM/UIM coverage for motor vehicles "[d]esignated for use off public roads while not on public roads." Appellants did not dispute that the vehicle involved in this tragic accident was an off-road vehicle. Thus, this accident did not fall within appellee's policy coverage. Since this vehicle was not designed for highway use, that policy exclusion is not an invalid restriction under R.C. 3937.18. SeeDavidson, 91 Ohio St.3d at 269, 744 N.E.2d 713.
 {¶ 77} For these reasons, the judgment of the Lake County Court of Common Pleas should be affirmed. *Page 392